DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 5 is objected to because of the following informalities: 
Claim 5 line 2 recites the phrasing “a first portion of light”, and Claim 5 line 4 recites the phrasing “a second portion of light”.  Such first and second portions of light are defined in Claim 5 to refer to light emitted by a first and second portion of LEDs, respectively.  However, Claim 5 depends from Claim 3, which depends from Claim 1, which recites on lines 7 and 8 the phrasings “a first portion of the emitted light” and “a second portion of the emitted light”.  Therefore, distinction should be made in the claim language between the first portion of light transmitting through the light diffuser (of Claim 1) and the first portion of light from the first subset of LEDs (of Claim 5) and between the second portion of light reflecting off the planar surface to the reflector and subsequently back to the light diffuser (of Claim 1) and the second portion of light from the second subset of LEDs (of Claim 5).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al. (US 2008/0225512).
With regards to Claim 1, Roberts et al. discloses a luminaire (see paragraph 2) comprising: a plurality of light emitting diodes (LEDs) [106] disposed on a mount surface [108] (see paragraph 39 and Figure 2); a light diffuser [112] spaced apart from the plurality of LEDs [106] and including a planar surface facing the plurality of LEDs [106] (see paragraph 40 and Figure 2); and a reflector [140,142,110] (see paragraphs 40 and 41 and Figure 2) surrounding a cavity formed between the light diffuser [112] and the plurality of LEDs [106] (see Figure 2), the plurality of LEDs [106] emitting light away from the mount surface [108] toward the planar surface of the light diffuser [112] (see Figure 2), whereat a first portion of the emitted light transmits through the light diffuser [112] and a second portion of the emitted light reflects off of the planar surface of the light diffuser [112] to the reflector [140,142,110] and subsequently back to the light diffuser [112] (see paragraph 40 and Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2008/0225512).
With regards to Claim 2, Roberts et al. discloses the luminaire as discussed above with regards to Claim 1.
Roberts et al. further discloses the reflector [140,142,110] including a planar reflecting surface [110] facing the planar surface of the light diffuser [112] (see paragraph 40 and Figure 2).
Roberts et al. does not explicitly disclose the reflector including a circumferential reflecting surface.  However, Roberts et al. does disclose the luminaire includes reflector portions [140,142] extending along a circumference of the cavity in order to generate an infinite mirror optical effect with the images of LEDs [106] from the reflector portions [140,142] (see Roberts et al. paragraph 41 and Figure 2), and a luminaire including a sidewall extending in a circumferential direction about the planar reflecting surface [110] creating images of the LEDs adjacent each sidewall (see Roberts et al. paragraph 44 and Figure 5).  Therefore, one of ordinary skill in the art would be able to include a circumferential reflecting surface in order to provide virtual LED images near the sidewalls.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflector of Roberts et al. to include a circumferential reflecting surface.  One would have been motivated to do so in order to provide LED images near each of the sidewalls (see Roberts et al. paragraph 44) about a circumference of the LEDs.

With regards to Claim 9, Roberts et al. discloses the luminaire as discussed above with regards to Claim 1.
Roberts et al. does not explicitly disclose approximately 20% of the emitted light incident at the planar surface of the light diffuser is reflected by the planar surface of the light diffuser, and approximately 80% of the emitted light incident at the planar surface of the light diffuser is diffused by the planar surface of the light diffuser.  However, Roberts et al. does disclose the element [112] is a diffuser which is used to diffuse light from the LEDs [106] and/or reflected by the reflective surfaces [140,142,110], and is used to transmit such light from the luminaire in addition to also reflecting a portion of the light in order to improve the light uniformity (see Roberts et al. paragraph 40 and Figure 2).  One of ordinary skill in the art would be able to provide a particular reflectivity of the diffuser such that approximately 20% of the emitted light incident at the planar surface of the light diffuser is reflected by the planar surface of the light diffuser, and approximately 80% of the emitted light incident at the planar surface of the light diffuser is diffused by the planar surface of the light diffuser.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light diffuser of Roberts et al. to include approximately 20% of the emitted light incident at the planar surface of the light diffuser is reflected by the planar surface of the light diffuser, and approximately 80% of the emitted light incident at the planar surface of the light diffuser is diffused by the planar surface of the light diffuser.  One would have been motivated to do so in order to provide a sufficient recycling of the light to improve light uniformity from the luminaire (see Roberts et al. paragraph 40).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2008/0225512) in view of Coplin et al. (US 2011/0068708).
With regards to Claim 3, Roberts et al. discloses the luminaire as discussed above with regards to Claim 1.
Roberts et al. does not disclose a plurality of lenses disposed on the mount surface, wherein each lens from the plurality of lens covers a respective one of the plurality of LEDs.
Coplin et al. teaches a plurality of lenses [116] disposed on the mount surface [104] (see paragraphs 24 and 25 and Figures 1A and 1B), wherein each lens [116] from the plurality of lens [116] covers a respective one of the plurality of LEDs [108] (see paragraph 25 and Figures 1A and 1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the luminaire of Roberts et al. to include a plurality of lenses as taught by Coplin et al.  One would have been motivated to do so in order to efficiently capture the light from the LEDs and disperse the light therefrom (see Coplin et al. paragraph 25) and to help provide a desired light output distribution from the luminaire (see Coplin et al. paragraph 26).
With regards to Claim 4, Roberts et al. and Coplin et al. disclose the luminaire as discussed above with regards to Claim 3.
Roberts et al. further discloses the emitted light from the plurality of LEDs [106] passes directly towards the planar surface of the light diffuser [112], such that the emitted light is directly incident upon the planar surface (see Figure 2).
Roberts et al. does not disclose the emitted light from the plurality of LEDs passes through respective ones of the plurality of lenses and directly toward the planar surface of the light diffuser, such that the emitted light upon passing through the respective ones of the plurality of lenses is directly incident upon the planar surface.
Coplin et al. teaches the emitted light from the plurality of LEDs [108] passes through respective ones of the plurality of lenses [116] (see Figure 1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the luminaire of Roberts et al. to include the emitted light from the plurality of LEDs passes through respective ones of the plurality of lenses as taught by Coplin et al.  One would have been motivated to do so in order to disperse the light from the LEDs (see Coplin et al. paragraph 5).
Coplin et al. does not explicitly disclose the emitted light passing through the respective ones of the plurality of lenses and directly toward the planar surface of the light diffuser, such that the emitted light upon passing through the respective ones of the plurality of lenses is directly incident upon the planar surface.  However, Coplin et al. does disclose emitted light from the LEDs [108] passes through the lenses [116], some of which is directed at an angle not directed towards the reflector comprising portion [114], and away from the mount surface [108], and that such direction is directed towards portion [108] to exit the luminaire (see Coplin et al. paragraph 29 and Figures 1A and 1B).  Therefore, one of ordinary skill in the art would be able to arrange the portions of the luminaire such that the emitted light from the plurality of LEDs passes through respective ones of the plurality of lenses and directly toward the planar surface of the light diffuser, such that the emitted light upon passing through the respective ones of the plurality of lenses is directly incident upon the planar surface in order to disperse the light and direct the light out of the luminaire.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the luminaire of Coplin et al. and Roberts et al. to include the emitted light from the plurality of LEDs passes through respective ones of the plurality of lenses and directly toward the planar surface of the light diffuser, such that the emitted light upon passing through the respective ones of the plurality of lenses is directly incident upon the planar surface.  One would have been motivated to do so in order to disperse light and direct light out of the luminaire.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2008/0225512) in view of Greiner (US 2002/0097354).
With regards to Claim 10, Roberts et al. discloses the luminaire as discussed above with regards to Claim 1.
Roberts et al. further discloses the planar surface of the light diffuser [112] is an upwardly facing planar surface (see Figure 2).
Roberts et al. does not disclose the planar surface comprises a reflective material coating.
Greiner teaches the planar surface [203] of the light diffuser (see paragraph 19 and Figure 2) comprising a reflective material coating [204] (see paragraph 22 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the planar surface of Roberts et al. to include a reflective material coating as taught by Greiner et al.  One would have been motivated to do so in order to provide a homogeneous light output (see Greiner paragraphs 28-39).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2008/0225512) in view of Minami (US 2006/0256255).
With regards to Claim 11, Roberts et al. discloses the luminaire as discussed above with regards to Claim 1.
Roberts et al. further discloses the planar surface of the light diffuser [112] is an upwardly facing planar surface (see Figure 2), and the light diffuser further includes a downwardly facing surface opposite the upwardly facing planar surface (see Figure 2).
Roberts et al. does not disclose the downwardly facing surface is a textured surface.
Minami teaches the light diffuser [30] further includes a downwardly facing textured surface [35] (see paragraph 53 and Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the downwardly facing surface of Roberts et al. to include a downwardly facing textured surface as taught by Minami.  One would have been motivated to do so in order to modify the light output angles of the light emitted from the light diffuser (see Minami paragraph 53).

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to Claim 5, the prior art of record fails to disclose or fairly suggest the second light intensity distribution pattern being different from the first light intensity distribution pattern, in combination with the remaining limitations of Claim 5 and the limitations of Claims 3 and 1 from which Claim 5 depends.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the reference Osato et al. (WO 2013046339), which discloses at least a luminaire including a plurality of LEDs having lenses disposed over the LEDs, and a diffuser which transmits a part of light emitted by the LEDs, and reflects another part of the light emitted by the LEDs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN KRYUKOVA/Examiner, Art Unit 2875